IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 123 MM 2020
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 DEJEREK BASIL SMALLWOOD,                         :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 28th day of August, 2020, the Application for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to

file a Petition for Allowance of Appeal within 15 days.